Citation Nr: 0330366	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-22 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to exposure to 
herbicide and CS gas (tear gas) exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenic reaction with 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1968 to November 
1970.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That rating decision denied a 
request to reopen a claim of entitlement to service 
connection for schizophrenic reaction with depression and 
denied entitlement to service connection for COPD.  The 
veteran timely disagreed with those determinations in August 
2000, and, after the RO issued a statement of the case (SOC), 
he submitted a timely substantive appeal in November 2000.  
The RO subsequently granted the request to reopen a claim of 
entitlement to service connection for schizophrenic reaction 
with depression and denied the claim on the merits.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a 
psychiatric disorder, to include schizoaffective disorder, 
was denied by a rating decision issued to the veteran in 
March 1994; a timely appeal was not received following 
notification of the decision.

2.  The evidence associated with the record since the March 
1994 rating decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and the new evidence must be 
considered in order to fairly decide the merits of this 
claim.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied the claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder, is final.  38 U.S.C.A. 
§§ 7103(a), 7104 (West 2002).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, variously diagnosed, to include schizophrenic 
reaction with depression.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially determined, by a rating decision issued in 
October 1999, that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder, claimed as schizoaffective 
disorder with depressive reaction.  By a rating decision 
issued in March 1994, the RO denied entitlement to service 
connection for a psychiatric disorder, to include a diagnosis 
of schizoaffective disorder, schizoid personality disorder, 
or post-traumatic stress disorder.  After the veteran 
submitted a November 2000 substantive appeal which perfected 
appeal of the denial of the request to reopen the claim for 
service connection for a psychiatric disorder, the RO, by a 
supplemental statement of the case issued in June 2003, 
determined that new and material evidence had been received, 
and reopened the claim.

The RO's determination that new and material evidence has 
been received is favorable to the veteran.  Although the RO 
may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been received because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for the disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the 


claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.

Although the veteran's claim for service connection for a 
psychiatric disorder has been denied, the veteran may reopen 
the claim, if he submits new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The veteran contends that he has submitted such 
evidence, and the Board agrees with the RO's determination 
that the veteran has submitted such evidence.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence received since the prior final denial to "contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
amended certain provisions of the laws governing veterans' 
benefits in 


November 2000, so that a veteran is no longer required to 
submit a well-grounded claim.  Therefore, the portion of the 
analysis in Hodge regarding determination of whether the new 
and material evidence establishes a well-grounded claim has 
not been applied by the Board. 

The evidence of record at the time of the 1994 rating 
decision denying service connection for a psychiatric 
disorder included no diagnosis of post-traumatic stress 
disorder, and no evidence of a nexus between a diagnosis of 
schizoaffective disorder, or any other diagnosed psychiatric 
disorder, and the veteran's service.  

Some of the additional evidence obtained since the March 1994 
rating decision includes private treatment records from 
Physicians Wellness Center dated in 2000.  Those records 
include an opinion from a clinical psychologist that the 
veteran's service aggravated his existing psychiatric 
problems.  

This medical evidence constitutes new and material evidence, 
as this opinion addresses a legal theory of entitlement to 
service connection not considered in the previous rating 
decision.  This evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant of evidence previously received, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  New and material evidence has been received, and 
the Board agrees with the RO determination that the claim 
must be reopened.

Once a claim is reopened, VA must determine whether all 
duties to develop the claim have been met and whether the 
evidence of record is sufficient to allow review on the 
record.  In this case, the RO determined that the claim 
should be denied on the merits.  The Board disagrees.  
Further development of the evidence is required under the 
VCAA because the veteran must be advised as to what evidence 
would substantiate his claim under the new theory of 
entitlement to service connection, and he must be afforded an 
opportunity to submit or identify such evidence, among other 
development.  The development of the reopened claim is 
addressed in the REMAND appended to this decision. 



Duty to assist and notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

In the instant case, relative to the veteran's request to 
reopen a claim for service connection for a psychiatric 
disorder, variously diagnosed, claimed as schizoaffective 
disorder with depression, the Board's determination that the 
RO appropriately reopened the claim is favorable to the 
veteran.  Since this determination is favorable to the 
veteran, sufficient evidence has been developed, regardless 
of any VCAA compliance or lack thereof.  Therefore, the Board 
need not address the matter of compliance with the VCAA 
regarding the request to reopen the claim.


ORDER

The request to reopen the claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenic reaction with depression, is granted; the 
appeal is granted to this extent only.


REMAND

Subsequent to the RO's decisions in this case, the United 
States Court of Appeals for Veterans Claims and the United 
States Court of Appeals for the Federal Circuit have 
determined that a claimant must be provided with explicit 
notice of enactment of the VCAA and all provisions of that 
Act, and of the veteran's rights and responsibilities, and 
that explicit notice as to the time allowed for submission of 
evidence must be provided to the claimant.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  See also 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003).  Review of the 
record reveals that, even if the supplemental statement of 
the case (SSOC) issued in June 2003 provided such 
notification as to the reopened claim for service connection 
for a psychiatric disorder, that SSOC was provided less than 
one year ago.  The claim must be REMANDED.

The Board notes that the veteran has submitted a May 2000 
clinical opinion that his military service aggravated his 
pre-existing psychiatric illness.  Further factual 
development and adjudication of this contention is required.

The Board notes that, in his substantive appeal, the veteran 
contended that he had been provided medical opinions by 
physician at the Poplar Bluff and St. Louis VA Medical 
Centers that something other than his smoking had caused the 
rapid progression of his lung disorder.  The veteran must be 
advised that he should submit these opinions in writing.  If 
the VA physicians who provided the opinions are not 
available, further medical opinion should be obtained.  
 
Accordingly, the case is remanded for the following action:

1.  The veteran should be specifically 
advised of the enactment of the VCAA and 
of the evidence required to substantiate 
his claims for service connection.  In 
particular, the veteran should be advised 
that further support, including a 
rationale discussed in light of the 
evidence of record, would substantiate 
the claim that his pre-existing 
psychiatric disorder was aggravated in 
service.  The veteran should again be 
advised of his responsibilities under the 
Act, and of VA's duties and 
responsibilities.  


The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claims.  The 
veteran should be specifically advised 
that he has one year to submit evidence.  

Any notice given, or action taken 
thereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as well 
as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the disabilities at 
issue, and advise the veteran of the 
types of alternative evidence which might 
assist in substantiating the claims.  

The veteran should also be afforded 
another opportunity to provide a more 
specific unit designation or location for 
"Camp Eagle," as requested in the April 
2001 letter from the RO. 

3.  The veteran should be advised that he 
may submit in writing the opinions he 
referenced as to the etiology of his 
current respiratory disorder(s) from the 
VA physicians who treated him for his 
respiratory problems.  IF those 
physicians cannot be located or 
statements cannot be obtained, the 
veteran should be afforded an opportunity 
to obtain further VA medical opinion, 
including examination if necessary.

4.  The veteran's November 2000 statement 
identified records of Randolph County 
Hospital within the year following his 
service discharge as being relevant to 
his claim.  The veteran should be asked 
to provide a more specific address and 
authorization to release those records, 
and those records should be requested.  

5.  The veteran's statement that he was 
exposed to CS gas (tear gas) and his 
statements as to when and where this 
occurred, and the statement of his fellow 
former service member, R.E.C., as to when 
and where this occurred, submitted in 
November 2000, should be summarized for 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197, 
and USASCRUR should be asked to search 
for verification of the alleged exposure 
to explosion of CS gas, "Foogas," 
napalm, or other chemicals in 1969 at the 
specified location.  The veteran's DD14 
and copies of the veteran's statements 
and the statement of R.E.C. should be 
provided to USASCRUR.  

6.  The veteran has identified July 1997 
records of lung evaluation at Poplar 
Bluff VA Medical Center (VAMC) as 
relevant.  These records are not 
currently associated with the claims 
file.  The veteran has also identified 
subsequent records of lung evaluation at 
the St. Louis VAMC.  Those records should 
be obtained.  

The veteran should be asked if he has 
been treated for either of the claimed 
disorders at any VA Medical Center (VAMC) 
other than St. Louis or Poplar Bluff.  
The veteran's treatment records from 
those VAMCs (St. Louis, Poplar Bluff) 
from February 2002 should be obtained, 
and any VA examination reports subsequent 
to May 2003 should be obtained.  Clinical 
records for any and all treatment 
rendered should be obtained from any 
other identified VAMC.  

The veteran should be afforded the 
opportunity to identify any other private 
(non-VA) providers or facilities from 
whom or at which he has been treated for 
any of the claimed disorders, 
specifically evidence proximate to 
service.  Clinical records should be 
obtained from any identified providers or 
facilities.

7.  If, based on the development above, 
the veteran is afforded VA examination of 
the respiratory system, the examiner 
should state whether it is at least as 
likely as not (is there a 50 percent or 
higher probability?) that the veteran 
currently has a respiratory disorder 
which was of service onset, permanently 
increased in severity in service or is 
otherwise related to service.

8.  If, based on the development above, 
the veteran is afforded VA psychiatric 
examination the examiner should state 
whether it is at least as likely as not 
(is there a 50 percent or higher 
probability?) that the veteran currently 
has a psychiatric disorder which was of 
service onset, permanently increased in 
severity in service or is otherwise 
related to service.

9.  After completing development, 
including any actions in addition to 
those specified above to satisfy the 
VCAA, the RO should readjudicate the 
issues on appeal.  If the decision 
remains adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  After the appropriate period of 
time for response, the case should be 
returned to the Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



